UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 20, 2012 KBR, INC. (Exact name of registrant as specified in its charter) Delaware 1-33146 20-4536774 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 601 Jefferson Street Suite 3400 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 753-3011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On August 20, 2012, Mark S. Williams informed KBR that he will resign as Group President, Infrastructure, Government & Power effective September 21, 2012 to pursue other opportunities. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 22, 2012 KBR, INC. By: /s/ Jeffrey B. King Name:Jeffrey B. King Title:Vice President, Public Law
